941 A.2d 705 (2008)
COMMONWEALTH of Pennsylvania, Appellant
v.
Douglas Richard KENNEDY, Appellee.
Supreme Court of Pennsylvania.
February 29, 2008.

ORDER
PER CURIAM.
AND NOW, this 29th day of February, 2008, the order of the Allegheny County Court of Common Pleas is reversed insofar as it declared Section 3802(c) of the Vehicle Code, 75 Pa.C.S, § 3802(c), unconstitutional, and the case is remanded for further proceedings. See Commonwealth v. Duda, 592 Pa. 164, 923 A.2d 1138 (2007); Commonwealth v. Finchio, 592 Pa. 577, 926 A.2d 968 (2007). The Commonwealth's Petition to Remand Record is dismissed as moot.